DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, Claims 3-6, in the reply filed on 10/28/2022 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Claim Interpretation
Regarding limitations recited in claims 3-6 which are directed to a manner of operating the disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear is the recited “an illumination light source” is the same or distinct element as the previously recited “an illumination light source” of claim 3.  For purposes of examination, the claim has been interpreted as if the limitations are referring to the same element.
Claim 5 depends from claim 4.
Regarding claim 6, it is unclear is the recited “an illumination light source” is the same or distinct element as the previously recited “an illumination light source” of claim 3.  For purposes of examination, the claim has been interpreted as if the limitations are referring to the same element.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perfetto et al. (Seventeen-colour flow cytometry: unravelling the immune system, referred to herein as “Perfetto”).
Regarding claim 3, Perfetto discloses an apparatus for measuring a biological particle (Figure 1; pg. 649-650/Developing 17-colour cytometry), characterized in that the apparatus comprises:
an illumination light source (see: plurality of lasers), and wherein:
(i) the apparatus additionally comprises:
a light measuring device configured to measure intensities of light generated from each particle by illumination with light in multiple wavelength ranges (see: octagon detection system), and
a unit for analyzing a property of the particle wherein the property of the particle is analyzed by an index obtained by calculating multiple signal intensities corresponding to multiple measurement aspects of the particle (pg. 652-653/Analysis tools for 19-parameter data); or
(ii) the apparatus additionally comprises:
a light measuring device configured to measure intensities of light generated from each cells by illumination with light in multiple wavelength ranges (see: octagon detection system),
wherein an index of each particle identified by a mathematical formula using multiple signal intensities is calculated, and the index can be displayed on a graph to illustrate data relating to the particles (Figure 2-6).
Regarding claim 4, Perfetto further discloses the apparatus (Figure 1; pg. 649-650/Developing 17-colour cytometry) comprises:
an illumination light source (see: plurality of lasers),
a light measuring device configured to measure intensities of light generated from each particle by illumination with light in multiple wavelength ranges  (see: octagon detection system), and
a unit for analyzing a property of the particle wherein the property of the particle is analyzed by an index obtained by calculating multiple signal intensities corresponding to multiple measurement aspects of the particle (pg. 652-653/Analysis tools for 19-parameter data).
Regarding claim 5, Perfetto further discloses the apparatus further comprises a calculation unit for judging whether the biological particle is a dead cell or live cell, based on the value of an index obtained for each particle by calculating an intensity ratio of fluorescence signals at two different wavelengths generated by illumination with a light, when cells or bacteria which are stained simultaneously by a dye capable of penetrating cell membrane and a dye not capable of penetrating cell membrane are judged whether the cells or bacteria are dead or alive (Figure 3; pg. 650-652/Developing complex reagent panels).
Regarding claim 6, Perfetto further discloses the apparatus (Figure 1; pg. 649-650/Developing 17-colour cytometry) comprises:
an illumination light source (see: plurality of lasers), and
a light measuring device configured to measure intensities of light generated from each cells by illumination with light in multiple wavelength ranges (see: octagon detection system),
wherein an index of each particle identified by a mathematical formula using multiple signal intensities is calculated, and the index can be displayed on a graph to illustrate data relating to the particles (Figure 2-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perfetto et al. (Amine reactive dyes: An effective tool to discriminate live and dead cells in polychromatic flow cytometry) teaches additional functional capabilities of the LSR-II flow cytometer configuration disclosed by “Perfetto”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797